DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 25, 2022 has been entered.

Reasons for Allowance
 	The claimed invention of method for treating an influenza viral infection in a human comprising administering in multiple intravenous administrations for up to 20 days, the multiple intravenous administrations providing an effective anti-viral amount of up to 1,000 mg of a compound of formula I or formula Ia, wherein the influenza viral
infection is a type A, type B, H3N2, HIN1, H5N1, avian, or seasonal influenza viral
infection” is novel and non-obvious. The closest prior art is due to Barroso (Antiviral Therapy, 2005). Barroso teaches the oral administration of peramivir in the treatment of influenza B. Barroso does not teach intravenous administration or the administration of the agent up to 20 days. Additionally, Applicant successfully demonstrated, “In the intravenous study, peramivir concentrations followed linear kinetics with an unusually extended plasma half-life of greater than 12 hours. At doses of 2 mg/kg and above, the
level of peramivir in plasma at 48 hours post-dose is greater than the ICs0 for all strains of influenza virus tested, including H5 virus types. For doses greater than 4 mg/kg, even at 72 hours, the levels of the drug are greater than the IC50 values. In the intramuscular study, peramivir concentrations also followed linear kinetics with an unusually extended plasma half-life. Even at 72 hours post-dosing, the levels of peramivir are higher than the IC50 values for all the influenza virus strains tested. The long plasma half-life and the high levels of peramivir in human volunteers are unusual and unexpected findings and indicate that intravenous and intramuscular administrations of peramivir are beneficial in the treatment of influenza in humans.”   

    PNG
    media_image1.png
    462
    646
    media_image1.png
    Greyscale

 	
 	Additionally, Applicant’s filing of a Terminal Disclaimer over US Patent 8,778,997, US Patent 9,770,427, and US Patent 10,391,075 overcomes the outstanding obviousness-type double patenting rejection.
 Therefore, the claimed invention is rendered neither anticipated nor obvious. 

Conclusion
Claims 1-23 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627